DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 10- 12, 19- 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al. (US Pub. No. 2014/0369329 A1).

	Regarding claim 1, Lee teaches a method executed by a processor element for providing data packets from a modem to an application processor in a computing device (see Fig. 2, #130 as modem and #120 has an application processor), comprising:
	reordering packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows (see [0102]… first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream).

claim 2, Lee teaches as per claim 1, wherein reordering packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises: receiving data packets in the plurality of parallel flows interleaved in time; reordering the received data packets into batches of data packets from individual flows in a cache memory; and providing the batches of data packets to the application processor one flow at a time; already discussed above see [0102] The first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation layer 225 of the mobile device can be configured to include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120.

claim 3, Lee teaches as per claim 1, wherein reordering packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises: receiving data packets in the plurality of parallel flows; reordering the received data packets to form batches of data packets from one or more selected flows among the plurality of parallel flows; and providing the batches of data packets from the one or more selected flows to the application processor and providing data packets from one or more remaining flows in the plurality of parallel flows to the application processor in received order; already discussed above see [0102] The first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation layer 225 of the mobile device can be configured to include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120.

	Regarding claim 10, Lee teaches a computing device, comprising: a memory; a modem; an application processor; and a processing element coupled to the memory, the modem and the application processor, wherein the processing element is configured to (see Fig. 2, #130 as modem and #120 has an application processor):
	reorder packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows (see [0102]… first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream).

	Regarding claim 11, Lee teaches as per claim 10, wherein the processing element is further configured to reorder packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises: receiving data packets in the plurality of parallel flows interleaved in time; reordering the received data packets into batches of data packets from individual flows in a cache memory; and providing the batches of data packets to the application processor one flow at a time; already discussed above see [0102] The first portion of packets and the second portion of interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation layer 225 of the mobile device can be configured to include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120.

	Regarding claim 12, Lee teaches as per claim 10, wherein the processing element is further configured to reorder packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises: receiving data packets in the plurality of parallel flows; reordering the received data packets to form batches of data packets from one or more selected flows among the plurality of parallel flows; and providing the batches of data packets from the one or more selected flows to the application processor and providing data packets from one or more remaining flows in the plurality of parallel flows to the application processor in received order; already interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation layer 225 of the mobile device can be configured to include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120.

	Regarding claim 19, Lee teaches a modem, comprising: a memory; and a processing device coupled to the memory and configured (see Fig. 2, #130 as modem and #120 has an application processor) to reorder packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows (see [0102]… first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream).

	Regarding claim 20, Lee teaches as per claim 19, wherein the processing element is further configured to reorder packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises: receiving data packets in the plurality of parallel flows interleaved in time; reordering the received data packets into batches of data packets from individual flows in a cache memory; and providing the batches of data packets to the application processor one flow at a time; already discussed above see [0102] The first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation layer 225 of the mobile device can be configured to include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 

	Regarding claim 21, Lee teaches as per claim 19, wherein the processing element is further configured to reorder packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises: receiving data packets in the plurality of parallel flows; reordering the received data packets to form batches of data packets from one or more selected flows among the plurality of parallel flows; and providing the batches of data packets from the one or more selected flows to the application processor and providing data packets from one or more remaining flows in the plurality of parallel flows to the application processor in received order; already discussed above see [0102] The first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation layer 225 of the mobile device can be configured to include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 13, 16, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2014/0369329 A1) in view of Pandey et al. (US Pub. No. 2011/0016123 A1).

	Regarding claim 4, Lee teaches as per claim 1, further comprising: 
	receiving from the application processor an identification of one or more flows from which data packets should be provided in batches, wherein reordering packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises:
	caching data packets received from the identified one or more flows to form batches of data packets for each of the identified one or more flows; and providing the batches of data packets for each of the identified one or more flows to the application processor; already discussed above see [0102] The first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120. 
	But Lee is silent about mainly identification of one or more flows;  and based on that caching and providing the batches of data packets; however Pandey states in [0063] about concurrent aggregator as a processor element receives instructions (i.e. from application processor here; see [0059] distributed cache as an application processor).. . the instructions cause the Aggregator to read data (i.e. see [0061] here data as a received event data streams from each application instance level) (for a Key Performance Indicator, KPI (i.e. identifier), for the given timestamp, which is current or up to two minutes in the past) for all the instances of each Host Machine, and aggregates it to the Host level; now refer to [0064]… to perform the following additional steps: the instructions cause the Aggregator to create new Event beans for the host levels, wherein each new Event Bean includes the Aggregator's newly assigned host-kpi-timestamp combination; write the new Event Beans for the host levels into the Distributed Cache….. Once the level of all the logical Host nodes under the level of each of their logical database Partition nodes have gotten aggregated data assigned to them (for that kpi-timestamp), then the instructions cause the Aggregator to repeat similar processing steps for each of the data is pushed out to Distributed Cache; further see [0065]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pandey with the teachings of Lee to make system more effective. Having a mechanism involving identification of one or more flows;  and based on that caching and providing the batches of data packets; greater way time efficient data processing can be carried out in the communication system; see Pandey [0011].

	Regarding claim 7, Lee teaches as per claim 1, further comprising: evaluating data received in the modem to identify one or more flows for special processing, wherein reordering packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises: caching data packets received from the one or more flows identified for special processing to form batches of data packets for each of the one or more flows identified for special processing; and providing the batches of data packets for each of the one or more flows identified for special processing to the application processor; already discussed above see [0102] The first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120. 
	But Lee is silent about mainly identification of one or more flows for special processing;  and based on that caching and providing the batches of data packets; however Pandey states in [0063] about concurrent aggregator as a processor element receives instructions (i.e. from application processor here; see [0059] distributed cache as an application processor).. . the instructions cause the Aggregator to read data (i.e. see [0061] here data as a received event data streams from each application instance level) (for a Key Performance Indicator, KPI (i.e. identifier for special processing), for the given timestamp, which is current or up to two minutes in the past) for all the instances of each Host Machine, and aggregates it to the Host level; now refer to [0064]… to perform the following additional steps: the instructions cause the Aggregator to create new Event beans for the host levels, wherein each new Event Bean includes the Aggregator's newly assigned host-kpi-timestamp combination; write the new Event Beans for the host levels into the Distributed Cache….. Once the level of all the logical Host nodes under the level of each of their logical database Partition nodes have gotten aggregated data assigned to them (for that kpi-timestamp), then the instructions cause the Aggregator to repeat similar processing steps for each of the logical Partition nodes, wherein aggregated data statistics are calculated for the level of the Partitions, and the aggregated data is pushed out to Distributed Cache; further see [0065]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pandey with the teachings of Lee to make system more effective. Having a mechanism involving identification of one or more flows for special processing; and based on that caching and providing the batches of data packets; greater way time efficient data processing can be carried out in the communication system; see Pandey [0011].

	Regarding claim 13, Lee teaches as per claim 10, further comprising: 
	Wherein the processing element is further configured to receive from the application processor an identification of one or more flows from which data packets should be provided in batches, Wherein the processing element is further configured to reorder packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises:
	caching data packets received from the identified one or more flows to form batches of data packets for each of the identified one or more flows; and providing the batches of data packets for each of the identified one or more flows to the application processor; already discussed above see [0102] The first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation layer 225 of the mobile device can be configured to include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120. 
	But Lee is silent about mainly identification of one or more flows;  and based on that caching and providing the batches of data packets; however Pandey states in [0063] about concurrent aggregator as a processor element receives instructions (i.e. from application processor here; see [0059] distributed cache as an application processor).. . the instructions cause the Aggregator to read data (i.e. see [0061] here data as a received event data streams from each application instance level) (for a Key Performance Indicator, KPI (i.e. identifier), for the given timestamp, which is current or up to two minutes in the past) for all the instances of each Host Machine, and aggregates it to the Host level; now refer to [0064]… to perform the following additional steps: the instructions cause the Aggregator to create new Event beans for the host levels, wherein each new Event Bean includes the Aggregator's newly assigned host-kpi-timestamp combination; write the new Event Beans for the host levels into the Distributed Cache….. Once the level of all the logical Host nodes under the level of each of their logical database Partition nodes have gotten aggregated data assigned to them (for that kpi-timestamp), then the instructions cause the Aggregator to repeat similar processing steps for each of the logical Partition nodes, wherein aggregated data statistics are calculated for the level of the Partitions, and the aggregated data is pushed out to Distributed Cache; further see [0065]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pandey with the teachings of Lee to make system more effective. Having a mechanism involving identification of one or more flows;  and based on that caching and providing the batches of data packets; greater way time efficient data processing can be carried out in the communication system; see Pandey [0011].

	Regarding claim 16, Lee teaches as per claim 10, further comprising: wherein the processing element is further configured to evaluate data received in the modem to identify one or more flows for special processing, wherein the processing element is further configured to reorder packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises: caching data packets received from the one or more flows identified for special processing to form batches of data packets for each of the one or more flows identified for special processing; and providing the batches of data packets for each of the one or more flows identified for special processing to the application processor; already discussed above see [0102] The first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation layer 225 of the mobile device can be configured to include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120. 
	But Lee is silent about mainly identification of one or more flows for special processing;  and based on that caching and providing the batches of data packets; however Pandey states in [0063] about concurrent aggregator as a processor element receives instructions (i.e. from application processor here; see [0059] distributed cache as an application processor).. . the instructions cause the Aggregator to read data (i.e. see [0061] here data as a received event data streams from each application instance level) (for a Key Performance Indicator, KPI (i.e. identifier for special processing), for the given timestamp, which is current or up to two minutes in the past) for all the instances of each Host Machine, and aggregates it to the Host level; now refer to [0064]… to perform the following additional steps: the instructions cause the Aggregator to create new Event beans for the host levels, wherein each new Event Bean includes the Aggregator's newly assigned host-kpi-timestamp combination; write the new Event Beans for the host levels into the Distributed Cache….. Once the level of all the logical Host nodes under the level of each of their logical database Partition nodes have gotten aggregated data assigned to them (for that kpi-timestamp), then the instructions cause the Aggregator to repeat similar processing steps for each of the logical Partition nodes, wherein aggregated data statistics are calculated for the level of the Partitions, and the aggregated data is pushed out to Distributed Cache; further see [0065]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pandey with the teachings of Lee to make system more effective. Having a mechanism involving identification of one or more flows for special processing; and based on that caching and providing the batches of data packets; greater way time efficient data processing can be carried out in the communication system; see Pandey [0011].

	Regarding claim 22, Lee teaches as per claim 19, wherein the processing element 1s further configured to 
	receive from the application processor an identification of one or more flows from which data packets should be provided in batches, wherein the processing element 1s further configured to reorder packets received by the modem from a plurality of parallel 
	caching data packets received from the identified one or more flows to form batches of data packets for each of the identified one or more flows; and providing the batches of data packets for each of the identified one or more flows to the application processor; already discussed above see [0102] The first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation layer 225 of the mobile device can be configured to include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120. 
	But Lee is silent about mainly identification of one or more flows;  and based on that caching and providing the batches of data packets; however Pandey states in [0063] about concurrent aggregator as a processor element receives instructions (i.e. from application processor here; see [0059] distributed cache as an application the instructions cause the Aggregator to read data (i.e. see [0061] here data as a received event data streams from each application instance level) (for a Key Performance Indicator, KPI (i.e. identifier), for the given timestamp, which is current or up to two minutes in the past) for all the instances of each Host Machine, and aggregates it to the Host level; now refer to [0064]… to perform the following additional steps: the instructions cause the Aggregator to create new Event beans for the host levels, wherein each new Event Bean includes the Aggregator's newly assigned host-kpi-timestamp combination; write the new Event Beans for the host levels into the Distributed Cache….. Once the level of all the logical Host nodes under the level of each of their logical database Partition nodes have gotten aggregated data assigned to them (for that kpi-timestamp), then the instructions cause the Aggregator to repeat similar processing steps for each of the logical Partition nodes, wherein aggregated data statistics are calculated for the level of the Partitions, and the aggregated data is pushed out to Distributed Cache; further see [0065]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pandey with the teachings of Lee to make system more effective. Having a mechanism involving identification of one or more flows;  and based on that caching and providing the batches of data packets; greater way time efficient data processing can be carried out in the communication system; see Pandey [0011].

	Regarding claim 25, Lee teaches as per claim 19, further comprising: wherein the processing element is further configured to evaluate data received in the modem to identify one or more flows for special processing, wherein the processing element is further configured to reorder packets received by the modem from a plurality of parallel flows so as to provide to the application processor batches of packets from individual flows within the plurality of parallel flows comprises: caching data packets received from the one or more flows identified for special processing to form batches of data packets for each of the one or more flows identified for special processing; and providing the batches of data packets for each of the one or more flows identified for special processing to the application processor; already discussed above see [0102] The first portion of packets and the second portion of packets may or may not be concurrent packets within the data stream and/or may be interleaved sets of packets. Furthermore, since the packets are being transmitted to the mobile device 120 using two different interfaces, the packets may be received out of order. The aggregation layer 225 of the mobile device 120 can be configured to receive the first and second portions of the data packets and to reorder/aggregate the packets back into a single coherent data stream. The aggregation layer 225 of the mobile device can be configured to include a de-jitter buffer that manages skew between the LTE path and the WiFi path between the mobile device 120 and the femtocell 115 to provide seamless aggregation. The buffering by the aggregation layer 225 can compensate for latency between the LTE and WiFi paths. The aggregation layer 225 can be configured to buffer the data received to from the LTE interface 230 and/or the WiFi interface 235 to allow for lost and/or delayed packets from the data stream to reach the mobile device 120. 
	But Lee is silent about mainly identification of one or more flows for special processing;  and based on that caching and providing the batches of data packets; however Pandey states in [0063] about concurrent aggregator as a processor element receives instructions (i.e. from application processor here; see [0059] distributed cache as an application processor).. . the instructions cause the Aggregator to read data (i.e. see [0061] here data as a received event data streams from each application instance level) (for a Key Performance Indicator, KPI (i.e. identifier for special processing), for the given timestamp, which is current or up to two minutes in the past) for all the instances of each Host Machine, and aggregates it to the Host level; now refer to [0064]… to perform the following additional steps: the instructions cause the Aggregator to create new Event beans for the host levels, wherein each new Event Bean includes the Aggregator's newly assigned host-kpi-timestamp combination; write the new Event Beans for the host levels into the Distributed Cache….. Once the level of all the logical Host nodes under the level of each of their logical database Partition nodes have gotten aggregated data assigned to them (for that kpi-timestamp), then the instructions cause the Aggregator to repeat similar processing steps for each of the logical Partition nodes, wherein aggregated data statistics are calculated for the level of the Partitions, and the aggregated data is pushed out to Distributed Cache; further see [0065]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pandey with the teachings of Lee to make system more effective. Having a mechanism involving identification of one or more flows for special processing; and based on that caching and providing the batches of data packets; greater way time efficient data processing can be carried out in the communication system; see Pandey [0011].

Claims 5- 6, 8- 9, 14- 15, 17- 18, 23- 24 and 26- 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2014/0369329 A1) in view of Pandey et al. (US Pub. No. 2011/0016123 A1) and further in view of Morales et al. (US Pub. No. 2009/0033979 A1).

	Regarding claim 5, Lee in view of Pandey states as per claim 4, but Lee is silent about determining whether a criterion for releasing the one or more flows identified for special processing is satisfied, wherein providing the batches of data packets for each of the identified one or more flows to the application processor comprises providing the batches of data packets for each of the identified one or more flows to the application processor in response to determining that the criterion for releasing the batches of data packets is satisfied; however Morales states in claim 1 in context with Fig. 4 and [0038] about method of automatically aggregating multiple print jobs, comprising: (A) storing a first print job group of one or more print jobs in memory, the one or more print jobs of the first print job group complying with a first set of print job aggregation criteria; (B) storing a second print job group of one or more print jobs in memory, the one or more print jobs of the second print job group complying with a second set of print job aggregation criteria; (C) receiving a print job; (D) aggregating at least a part of the received print job with the first print job group to form a first aggregated print job set if (1) the received print job complies with the first set of print job aggregation criteria and (2) one of a set of release criteria is met; (E) aggregating at least a part of the received print job with the second print job group to form a second aggregated print job set if (1) the received print job complies with the second set of print job transmitting one or both of the first aggregated print job set and the second aggregated print job set to one or more document processing resources for processing; and (G) apprising a network client, with a system manager, of when one of the first, second and third print jobs has been processed with the one or more document processing resources. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Morales with the teachings of Lee in view of Pandey to make system more effective. Having a mechanism wherein determining whether a criterion for releasing the one or more flows identified for special processing is satisfied, wherein providing the batches of data packets for each of the identified one or more flows to the application processor comprises providing the batches of data packets for each of the identified one or more flows to the application processor in response to determining that the criterion for releasing the batches of data packets is satisfied; greater way standardized approach of criteria matching can be carried out in the communication system.

	Regarding claim 6, Lee in view of Pandey and Morales states as per claim 5, wherein the criterion comprises one or more of a criterion received from the application processor, a limit on bytes of data from the identified one or more flows stored in a cache memory, a limit on a number of data packets from the identified one or more flows stored in the cache memory, or a limit time that data packets from the identified one or more flows have been stored in the cache memory; Morales see [0046].

claim 8, Lee in view of Pandey states as per claim 7, but Lee is silent about determining whether a criterion for releasing the one or more flows identified for special processing is satisfied, wherein providing the batches of data packets for each of the identified one or more flows to the application processor comprises providing the batches of data packets for each of the identified one or more flows to the application processor in response to determining that the criterion for releasing the batches of data packets is satisfied; however Morales states in claim 1 in context with Fig. 4 and [0038] about method of automatically aggregating multiple print jobs, comprising: (A) storing a first print job group of one or more print jobs in memory, the one or more print jobs of the first print job group complying with a first set of print job aggregation criteria; (B) storing a second print job group of one or more print jobs in memory, the one or more print jobs of the second print job group complying with a second set of print job aggregation criteria; (C) receiving a print job; (D) aggregating at least a part of the received print job with the first print job group to form a first aggregated print job set if (1) the received print job complies with the first set of print job aggregation criteria and (2) one of a set of release criteria is met; (E) aggregating at least a part of the received print job with the second print job group to form a second aggregated print job set if (1) the received print job complies with the second set of print job aggregation criteria and (2) one of a set of release criteria is met; (F) transmitting one or both of the first aggregated print job set and the second aggregated print job set to one or more document processing resources for processing; and (G) apprising a network client, with a system manager, of when one of the first, second and third print jobs has been processed with the one or more document processing 

	Regarding claim 9, Lee in view of Pandey and Morales states as per claim 8, wherein the criterion comprises one or more of a criterion received from the application processor, a limit on bytes of data from the identified one or more flows stored in a cache memory, a limit on a number of data packets from the identified one or more flows stored in the cache memory, or a limit time that data packets from the identified one or more flows have been stored in the cache memory; Morales see [0046].

	Regarding claim 14, Lee in view of Pandey states as per claim 13, but Lee is silent about wherein the processing element is configured to determine whether a criterion for releasing the one or more flows identified for special processing is satisfied, wherein the processing element is configured to provide the batches of data packets for each of the identified one or more flows to the application processor comprises aggregating at least a part of the received print job with the first print job group to form a first aggregated print job set if (1) the received print job complies with the first set of print job aggregation criteria and (2) one of a set of release criteria is met; (E) aggregating at least a part of the received print job with the second print job group to form a second aggregated print job set if (1) the received print job complies with the second set of print job aggregation criteria and (2) one of a set of release criteria is met; (F) transmitting one or both of the first aggregated print job set and the second aggregated print job set to one or more document processing resources for processing; and (G) apprising a network client, with a system manager, of when one of the first, second and third print jobs has been processed with the one or more document processing resources. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Morales with the teachings of Lee in view of Pandey to make system more effective. Having a mechanism wherein determining whether a criterion for releasing the 

	Regarding claim 15, Lee in view of Pandey and Morales states as per claim 14, wherein the criterion comprises one or more of a criterion received from the application processor, a limit on bytes of data from the identified one or more flows stored in a cache memory, a limit on a number of data packets from the identified one or more flows stored in the cache memory, or a limit time that data packets from the identified one or more flows have been stored in the cache memory; Morales see [0046].

	Regarding claim 17, Lee in view of Pandey states as per claim 16, but Lee is silent about wherein the processing element is further configured to determine whether a criterion for releasing the one or more flows identified for special processing is satisfied, wherein the processing element is further configured to provide the batches of data packets for each of the identified one or more flows to the application processor comprises providing the batches of data packets for each of the identified one or more flows to the application processor in response to determining that the criterion for releasing the batches of data packets is satisfied; however Morales states in claim 1 in context with Fig. 4 and [0038] about method of automatically aggregating multiple print aggregating at least a part of the received print job with the first print job group to form a first aggregated print job set if (1) the received print job complies with the first set of print job aggregation criteria and (2) one of a set of release criteria is met; (E) aggregating at least a part of the received print job with the second print job group to form a second aggregated print job set if (1) the received print job complies with the second set of print job aggregation criteria and (2) one of a set of release criteria is met; (F) transmitting one or both of the first aggregated print job set and the second aggregated print job set to one or more document processing resources for processing; and (G) apprising a network client, with a system manager, of when one of the first, second and third print jobs has been processed with the one or more document processing resources. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Morales with the teachings of Lee in view of Pandey to make system more effective. Having a mechanism wherein determining whether a criterion for releasing the one or more flows identified for special processing is satisfied, wherein providing the batches of data packets for each of the identified one or more flows to the application processor comprises providing the batches of data packets for each of the identified one or more flows to the application processor in response to determining that the criterion 

	Regarding claim 18, Lee in view of Pandey and Morales states as per claim 17, wherein the criterion comprises one or more of a criterion received from the application processor, a limit on bytes of data from the identified one or more flows stored in a cache memory, a limit on a number of data packets from the identified one or more flows stored in the cache memory, or a limit time that data packets from the identified one or more flows have been stored in the cache memory; Morales see [0046].

	Regarding claim 23, Lee in view of Pandey states as per claim 22, but Lee is silent about wherein the processing element is further configured to determine whether a criterion for releasing the one or more flows identified for special processing is satisfied, wherein the processing element is further configured to provide the batches of data packets for each of the identified one or more flows to the application processor comprises providing the batches of data packets for each of the identified one or more flows to the application processor in response to determining that the criterion for releasing the batches of data packets is satisfied; however Morales states in claim 1 in context with Fig. 4 and [0038] about method of automatically aggregating multiple print jobs, comprising: (A) storing a first print job group of one or more print jobs in memory, the one or more print jobs of the first print job group complying with a first set of print job aggregation criteria; (B) storing a second print job group of one or more print jobs in memory, the one or more print jobs of the second print job group complying with a second set of print job aggregation criteria; (C) receiving a print job; (D) aggregating at least a part of the received print job with the first print job group to form a first aggregated print job set if (1) the received print job complies with the first set of print job aggregation criteria and (2) one of a set of release criteria is met; (E) aggregating at least a part of the received print job with the second print job group to form a second aggregated print job set if (1) the received print job complies with the second set of print job aggregation criteria and (2) one of a set of release criteria is met; (F) transmitting one or both of the first aggregated print job set and the second aggregated print job set to one or more document processing resources for processing; and (G) apprising a network client, with a system manager, of when one of the first, second and third print jobs has been processed with the one or more document processing resources. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Morales with the teachings of Lee in view of Pandey to make system more effective. Having a mechanism wherein determining whether a criterion for releasing the one or more flows identified for special processing is satisfied, wherein providing the batches of data packets for each of the identified one or more flows to the application processor comprises providing the batches of data packets for each of the identified one or more flows to the application processor in response to determining that the criterion for releasing the batches of data packets is satisfied; greater way standardized approach of criteria matching can be carried out in the communication system.

	Regarding claim 24, Lee in view of Pandey and Morales states as per claim 23, wherein the criterion comprises one or more of a criterion received from the application processor, a limit on bytes of data from the identified one or more flows stored in a cache memory, a limit on a number of data packets from the identified one or more flows stored in the cache memory, or a limit time that data packets from the identified one or more flows have been stored in the cache memory; Morales see [0046].

	Regarding claim 26, Lee in view of Pandey states as per claim 25, but Lee is silent about wherein the processing element is further configured to determine whether a criterion for releasing the one or more flows identified for special processing is satisfied, wherein the processing element is further configured to provide the batches of data packets for each of the identified one or more flows to the application processor comprises providing the batches of data packets for each of the identified one or more flows to the application processor in response to determining that the criterion for releasing the batches of data packets is satisfied; however Morales states in claim 1 in context with Fig. 4 and [0038] about method of automatically aggregating multiple print jobs, comprising: (A) storing a first print job group of one or more print jobs in memory, the one or more print jobs of the first print job group complying with a first set of print job aggregation criteria; (B) storing a second print job group of one or more print jobs in memory, the one or more print jobs of the second print job group complying with a second set of print job aggregation criteria; (C) receiving a print job; (D) aggregating at least a part of the received print job with the first print job group to form a first aggregated print job set if (1) the received print job complies with the first set of print job aggregation criteria and (2) one of a set of release criteria is met; (E) aggregating at least a part of the received print job with the second print job group to form a second aggregated print job set if (1) the received print job complies with the second set of print job aggregation criteria and (2) one of a set of release criteria is met; (F) transmitting one or both of the first aggregated print job set and the second aggregated print job set to one or more document processing resources for processing; and (G) apprising a network client, with a system manager, of when one of the first, second and third print jobs has been processed with the one or more document processing resources. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Morales with the teachings of Lee in view of Pandey to make system more effective. Having a mechanism wherein determining whether a criterion for releasing the one or more flows identified for special processing is satisfied, wherein providing the batches of data packets for each of the identified one or more flows to the application processor comprises providing the batches of data packets for each of the identified one or more flows to the application processor in response to determining that the criterion for releasing the batches of data packets is satisfied; greater way standardized approach of criteria matching can be carried out in the communication system.

	Regarding claim 27, Lee in view of Pandey and Morales states as per claim 26, wherein the criterion comprises one or more of a criterion received from the application processor, a limit on bytes of data from the identified one or more flows stored in a cache memory, a limit on a number of data packets from the identified one or more flows stored in the cache memory, or a limit time that data packets from the identified one or more flows have been stored in the cache memory; Morales see [0046].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468